DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
The applicant disputes the prior art reference Kobayashi for allegedly not discloses phase shedding circuitry for determining a number of phases to activate or deactivate based on a comparison result. This is patently false. Kobayashi expressly states, even for the prior art fig. 1, comparator 45 compares feedback voltage (VFB) to a reference voltage VREF to create an output signal 47 which is fed to the control circuitry to activate all phases. That is, the phase shedding circuitry determines to turn all of the phases ON based on the comparison result (col. 6 lines 59-67 and col. 7 lines 1-3). 
Moreover, col. 7 lines 20-30 and col. 8 lines 11-35 explains the same operation for Kobayashi figures. 3a and 3b. 
Therefore, it is clearly apparent that Kobayashi does indeed disclose the claimed invention. As such, the action if made final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 14 and 21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kobayashi et al. (US 9,755,517 – IDS).
Claims 1 and 21; Kobayashi et al. disclose a circuit comprising: phase management circuitry (110) adapted to be coupled to phases of a power stage (25a-25n) to control phases (30); a comparator (105) configured to compare a value indicative of an output voltage of the power stage to a threshold voltage (Vref) to produce a comparison result; and phase shedding circuitry (125) coupled to the comparator (105) and to the phase management circuitry (110), the phase shedding circuitry configured to determine a number of the phases to activate based on the comparison result; and control the phase management circuitry to activate the number of the phases (col. 6 lines 53-57). In addition, Kobayashi et al disclose a circuit for use in system with a multi-phase power regulator (FIG. 3A) to supply power to an electrical load (35), the multi-phase power regulator including a power stage (25a-25n) including a first phase and a second phase (e.g. 25a, 25b), the circuit comprising: phase management circuitry (110) to couple to the first phase and the second phase to control the first phase and the second phase; a first comparator (115a) to couple to an output of the multi-phase power regulator to compare a value 
Claim 2; second comparator (115b).
Claims 3 and 4; phases (1-N); comparators 115a-115n).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Ozawa (US 9,606,559 – IDS).
Claim 5; Kobayashi et al. disclose the claimed subject matter in regards to claim
1 supra, except for the claimed switches and drivers. Kobayashi et al. merely show generic schematic power stages. 
Ozawa teaches a multiphase switching converter actually showing the switches
(e.g. MP1-MP2 and MN1-MN2) and drivers (e.g. 112, 133).
Therefore, it would have been obvious to one having ordinary skill in the art at
the time the invention was effectively filed to include switches and drivers within the

output voltage as taught by Ozawa.
Claim 6; phase shedding (110) coupled to the power stages, and thus the
switches.
Claims 8 and 9; Kobayashi et al. disclose a multi-phase power regulator,
comprising: a power stage, comprising: a first phase, comprising: at least a first switch
circuit coupled at a first terminal to a voltage source (Vin) and to couple at a second
terminal to a first inductor (L1) coupled to an output node of the multi-phase power
regulator; and a second phase, comprising: at least a second switch [circuit] coupled
at a first terminal to the voltage source (Vin) and to couple at a second terminal to a
second inductor (L2) coupled to the output node of the multi-phase power regulator;
and control circuitry comprising: phase management circuitry (110) coupled to the first power stage and the second power stage; phase shedding circuitry (125) coupled
to the phase management circuitry (110); and a first comparator (e.g. 115a) coupled to
the output node of the multi-phase power regulator and an input of the phase
shedding circuitry.
However, Kobayashi et al. does not disclose the switches or drivers. That is, a
first driver coupled to the first switch to control the first switch; or, a second driver
coupled to the third switch and the fourth switch to control the third switch and the
fourth switch.

(e.g. MP1-MP2 and MN1-MN2) and drivers (e.g. 112, 133).
Therefore, it would have been obvious to one having ordinary skill in the art at
the time the invention was effectively filed to include switches and drivers within the
power stage as is very well known in the art to convert the input voltage to the
output voltage as taught by Ozawa.
Claims 10-12; second comparator (115b); thresholds (e.g. 120a-120n).
Claims 14-20; Kobayashi et al. disclose a method of multi-phase power
regulator operation, comprising: providing, by a multi-phase power regulator (fig.
3b), a first amount of current at a first output voltage level to a load (35) using a first
phase of the multi-phase power regulator (1, L1, Vout); detecting (55, 115a-115n), by
the multi-phase power regulator, first electrical characteristics associated with providing the first amount of current at the first output voltage level to the load that
are indicative of an increased current draw (i.e. voltage dip: see fig. 5: Vout) by the
load; and activating, by the multi-phase power regulator, at least one additional
phase (25b) of the multi-phase power regulator according to the detected first
electrical characteristics to provide a second amount of current to the load; detecting
second electrical characteristics (115b) associated with providing the second amount
of current at the first output voltage level to the load that are indicative of a
decreased current draw by the load; and deactivating at least one additional phase of

characteristics (i.e. phase shedding).

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Varga (US 6,150,803 – IDS).
Claim 7; Kobayashi et al. disclose the claimed subject matter in regards to claim
1 supra, except for current sense resistor in each phase used to provide a control signal to activate and deactivate.
Varga teaches a multiphase switching converter using current sensing resistors (110, 120) for providing control signals to control the phases using current control.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include current sense resistor in each phase used to provide a control signal to activate and deactivate as taught by Varga.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY L LAXTON/           Primary Examiner, Art Unit 2896                          6/9/2021